Title: Joseph Miller to Thomas Jefferson, 22 August 1816
From: Miller, Joseph
To: Jefferson, Thomas


          
            Honred Frend
            Norfolk Augt 22 1816—
          
          I Recd your Frendly Letter yeasterday an for the Truble I have Given you I am ashamed of I intend bein Coming up as Soone as the Court is over I am not Able to Sell aney Part at Pressent I have tried all I Can But no buyers one House that Cost $6000 Building I offered it for $4000 and the Ground along with it I Could wish you to Lett Old Peeter Get Sume Grain to work Soone Hops in New York is one Dollr pr ℔ by the Bale
          
            I Rem your Humbl  &c
            Joseph Millr
          
        